Name: Council Regulation (EEC) No 2174/90 of 23 July 1990 on the application of Decision No 1/90 of the EEC-Malta Association Council amending, on account of the accession of the Kingdom of Spain and the Portuguese Republic to the Community, the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: Europe;  international trade;  international affairs;  executive power and public service
 Date Published: nan

 28 . 7 . 90 Official Journal of the European Communities No L 198/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2174/90 of 23 July 1990 on the application of Decision No 1/90 of the EEC-Malta Association Council amending, on account of the accession of the Kingdom of Spain and the Portuguese Republic to the Community, the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas it is necessary to apply this Decision in the Community, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Decision 89/208/EEC of 27 February 1989 on the conclusion of the Protocol to the Agreement establishing an Association between the European Economic Community and Malta consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (') laid down from 1 April 1989 the arrangements for Spanish and Portuguese trade with Malta ; Whereas, by virtue of Article 25 of the Protocol concer ­ ning the definition of the concept of 'originating products' and methods of administrative cooperation (2), the EEC-Malta Association Council has adopted Decision No 1 /90 amending the Protocol to take account of the accession of the Kingdom of Spain and the Portuguese Republic to the Community ; HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /90 of the EEC-Malta Association Council shall be applied in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. / Done at Brussels, 23 July 1990, For the Council The President G. CARLI (') OJ No L 81 , 23. 3 . 1989, p . 10. O OJ No L 111 , 28 . 4. 1976, p. 11 .